BYLAWS OF ZHONG SEN INTERNATIONAL TEA COMPANY (A Florida Corporation) ARTICLE I. MEETINGS OF SHAREHOLDERS Section 1. Annual Meeting. The annual meeting of the Shareholders of this corporation shall be held at the time and place designated by the Board of Directors of the corporation. The annual meeting shall be held within four months after the close of the corporation's fiscal year. The annual meeting of Shareholders for any year shall be held no later than thirteen months after the last preceding annual meeting of Shareholders. Business transacted at the annual meeting shall include the election of Directors of the corporation. Section 2. Special Meetings.
